Per Curiam.

Summary proceedings were properly brought to recover store space which the landlord proposes to use for religious purposes. Whatever doubt may have existed as to the right to dispossess a tenant upon this ground has been dispelled by chapters 534 and 535 of the Laws of 1949 (eff. April 11, 1949). These enactments amend the existing emergency rent laws applicable to business and commercial space (L. 1945, ohs. 3, 314, as amd.), inter alla, by expressly authorizing the maintenance of such proceedings by religious and other specified nonprofit organizations seeking possession for their own immediate and personal use. Being remedial in scope, these amendments must be given effect on this appeal even though adopted subsequent to entry of the final order herein. (Matter of Tartaglia v. McLaughlin, 297 N. Y. 419, 424; Bradford v. County of Suffolk, 257 App. Div. 777, 786, mod. 283 N. Y. 503.) The verdict in the landlord’s favor is consistent with the instructions of the trial court and supported by the weight of the evidence, and should not have been disturbed. There is no merit to the defense of res judicata, it clearly appearing that the instant proceeding is based upon a change in the landlord’s circumstances occurring subsequent to the commencement of the prior suits. (Bedford Ice Palace v. Brooklyn Trust Co., 246 App. Div. 734; Luxenberg v. Frumkes, 186 Misc. 187; Lubchansky v. Cohen Men’s Clothier, Inc., N. Y. L. J., June 11, 1947, p. 2309, col. 5 [App. Term. 2d Dept.].)
The final order setting aside verdict for landlord and dismissing petition should be unanimously reversed on the law, verdict reinstated and final order directed in favor of landlord, with $30 costs of this appeal to landlord.
Steinbrink, Rubenstein and Froessel, JJ., concur.
Final order reversed, etc.